DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“engaging member” of claim 1 with the generic placeholder of “member” and the function of engaging; with no corresponding structure in the specification.
“water dispensing mechanism” of claim 1 with the generic placeholder of “mechanism” and the function of water dispensing; with no corresponding structure in the specification.
“waterproof arrangement” of claim 1 with the generic placeholder of “arrangement” and the function of waterproofing; with no corresponding structure in the specification.
“main blocking member” of claim 1 with the generic placeholder of “member” and the function of blocking; with no corresponding structure in the specification.
“actuating member” of claim 1 with the generic placeholder of “member” and the function of blocking; with the corresponding structure from ¶53 of: the actuating member having a slanted surface for contacting with a pushing surface.
“securing member” of claim 5 with the generic placeholder of “member” and the function of securing; with no corresponding structure in the specification.
“resilient element” of claim 5 with the generic placeholder of “member” and the function of resilient; with the corresponding structure from ¶52 of: a compression spring.
“main blocking member” of claim 6 with the generic placeholder of “member” and the function of blocking; with no corresponding structure in the specification.
“actuating member” of claim 6 with the generic placeholder of “member” and the function of blocking; with the corresponding structure from ¶53 of: the actuating member having a slanted surface for contacting with a pushing surface.
“pushing member” of claim 6 with the generic placeholder of “member” and the function of pushing; with no corresponding structure in the specification.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected.

Claims 4-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “said water vapor”. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 and 9-20 depend upon claim 4.
Claim 6 recites the limitation "said main blocking member” and “said actuating member”. There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established twice previously for each term (once in claim 1, once in claim 6).
Claims 7 and 9-20 recite similar limitations and/or depend upon claim 6.
Claims 10-11 and 15-17 recite the limitation “said water”. There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established twice previously (once in claim 1 and once in the dependent claim).

The claim limitations
“engaging member” of claim 1 with the generic placeholder of “member” and the function of engaging; with no corresponding structure in the specification.
“water dispensing mechanism” of claim 1 with the generic placeholder of “mechanism” and the function of water dispensing; with no corresponding structure in the specification.
“waterproof arrangement” of claim 1 with the generic placeholder of “arrangement” and the function of waterproofing; with no corresponding structure in the specification.
“main blocking member” of claim 1 with the generic placeholder of “member” and the function of blocking; with no corresponding structure in the specification.
“securing member” of claim 5 with the generic placeholder of “member” and the function of securing; with no corresponding structure in the specification.
“pushing member” of claim 6 with the generic placeholder of “member” and the function of pushing; with no corresponding structure in the specification.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-20 depend upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. US 5,859,952 (hereafter Levine) and further in view of “Printed circuit board” Wikipedia published 16 Mar. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Printed_circuit_board&oldid=651684327> (hereafter Printed) and JPS 59-96518 published Jun. 1984 as translated by EPO (hereafter ‘518).

Regarding claim 1, Levine teaches a humidifier (Fig 1), comprising:
a base (10) comprising a base housing (housing/shell shown in Fig 1) having a receiving cavity (cavity defined by shell of base 10 including space comprising 22 in Fig 1, Fig 7), an engaging member (22) provided in said receiving cavity, and a vapor discharge outlet (12);
a water tank (11) which is detachably attached on said base (as shown in Fig 1), and comprises a tank body (body of 11) having a storage cavity (cavity inside 11 in Fig 1) for storing a predetermined amount of water (col 2 lines 32-45), and a vapor discharge channel (13) communicated with said vapor discharge outlet, said water tank further comprising a water dispensing mechanism (mechanism of Fig 7 comprising 20) provided on said tank body and arranged to selectively engage with said engaging member of said base (col 3 lines 41-52);
a water vaporizer (73) having a vaporizing head (head of wick 73) provided in said base housing;
a fan (75) provided in said base housing; and
a circuit board having a control circuitry implemented thereon (Fig 8).
Levine does not teach:
a printed circuit board; and
a waterproof arrangement, which comprises a water blocking assembly movably provided in said base housing to selectively cover said vapor discharge outlet of said base housing, said water blocking assembly comprising:
a main blocking member; and
an actuating member extended from said main blocking member, wherein when said water tank is attached on said base, said actuating member is driven to drive said water blocking assembly to move away from said vapor discharge outlet so as to allow said vapor discharge outlet to communicate with said vapor discharge channel of said tank body, wherein when said water tank is detached from said base, said actuating member is driven to drive said water blocking assembly to fittedly cover said vapor discharge outlet so as to prevent water from entering said vapor discharge outlet.
Printed teaches where printed circuit boards allow manufacturing and assembly to be automated (second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Levine (Fig 8) by incorporating the printed circuit board of Printed in order to allow manufacturing and assembly to be automated (second paragraph).

a waterproof arrangement (Fig 3), which comprises a water blocking assembly (assembly comprising 16) movably provided in said base (1 in Fig 2) housing to selectively cover said vapor discharge outlet (outlet of 14) of said base housing, said water blocking assembly comprising:
a main blocking member (16c); and
an actuating member (16d) [a slanted surface (where the surface is slanted when the outlet is closed) for contacting with a pushing surface (surface of 17 which pushes member 16d)] extended from said main blocking member, wherein when said water tank (8) is attached on said base (as shown in Fig 2), said actuating member is driven to drive said water blocking assembly to move away from said vapor discharge outlet so as to allow said vapor discharge outlet to communicate with said vapor discharge channel of said tank body (as shown in Figs 2 and 3), wherein when the cover 15 is detached from said base, said actuating member is driven to drive said water blocking assembly to fittedly cover said vapor discharge outlet so as to prevent water from entering said vapor discharge outlet (where spring 16b pushed the member 16c closed).
‘518 teaches where the waterproof arrangement prevents water from entering the blower tube (page 3 “Prevents water droplets …”) and protects the circuitry (page 2 “And electrical components …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Levine (Fig 1) by 
Because the tank of Levine is both the tank and cover, the modification would result in wherein when said water tank is detached from said base, said actuating member is driven to drive said water blocking assembly to fittedly cover said vapor discharge outlet so as to prevent water from entering said vapor discharge outlet.

Regarding claim 2, Levine in view of Printed and ‘518 teaches all the limitations of claim 1. Levine further teaches wherein said base further comprises a supporting platform (platform shown in Fig 1 defining top of base 10) mounted in said receiving cavity of said base housing to divide said receiving cavity into a first supporting compartment (compartment above platform including water receiving area and element 22) and a second supporting compartment (area below platform not shown in Fig 1 but partially shown in Fig 7) as separated by said supporting platform.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Printed and ‘518 as applied to claim 2 above, and further in view of Bong et al. US 7,467,786 (hereafter Bong).

Regarding claim 8, Levine in view of Printed and ‘518 teaches all the limitations of claim 2. 

Bong teaches a humidifier (Fig 3) wherein said waterproof arrangement (col 5 lines 55-63) further comprises a protection panel (250/230) extended in said second supporting compartment of said base to divide said second supporting compartment into a main section (section outside of waterproofing arrangement 230/250) and a waterproof section (section inside waterproofing arrangement 230/250), wherein said PCB (220) is accommodated in said waterproof section of said second supporting compartment in order to isolate the PCB from water (col 5 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second supporting compartment of Levine (area below platform not shown in Fig 1 but partially shown in Fig 7) by incorporating the protection panel of the waterproofing arrangement of Bong (250/230) in order to isolate the PCB from water (col 5 lines 55-63).


Allowable Subject Matter
Claims 3-7 and 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Regarding claim 3, the closest art is US 5,859,952, CN 209877257, JP 2016-44925, and JPS 59-96518. 
‘952 teaches a humidifier comprising a base (10), a water tank (11) and a water vaporizer (73). ‘952 does not teach a water proofing arrangement.
‘257 teaches a water proofing arrangement which comprising a main blocking member (5) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘257 does not teach the securing housing as claimed where the water blocking assembly slidably engaging with said securing housing.
‘925 teaches a waterproofing arrangement with comprises a main blocking member (20) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘925 does not teach the securing housing as claimed where the water blocking assembly slidably engaging with said securing housing.
‘518 teaches a waterproofing arrangement with comprises a main blocking member (16c) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘925 does not teach the securing housing as claimed where the water blocking assembly slidably engaging with said securing housing.

Claims 4-7 and 9-20 depend upon claim 3.


Related Art
Applicant is advised that Examiner has found related art in Marika et al. JP 2016-44925 published 4 Apr. 2016 as translated by EPO and Jian et al. CN 209877257 published 31 Dec. 2019 and filed 17 Apr. 2019 as translated by EPO.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776